DETAILED ACTION

Response to Amendment
Claims 1-20 are pending in the application, with claim 6 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 11/19/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to an invention non-elected without traverse.  Accordingly, claim 6 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claim 6 has been cancelled


Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 11/19/2021 with respect to amended instant independent claim 1 and newly added independent claim 17 have been found persuasive.  Instant independent claim 1 discloses an energy storage device including an outer case with a lid plate on which an external terminal is mounted, a plate including a tab in the outer case, a conductive shaft as set forth in the claim, a conductive plate portion in the outer case as spatially arranged within the outer case as set forth in the claim, a size of the conductive plate portion and a size of the tab are respectively set larger than a size of the external terminal in a planar direction of the lid plate, the tab integrally formed with the plate and disposed apart from a side surface of the outer case in a planar direction of the lid plate, the tab protruding from an edge of the plate toward the lid plate.  Instant independent claim 17 discloses an energy storage device with structural features similar to instant independent claim 1, including a conductive shaft having a swaged portion, and a tab including a counter bore in an outer surface as set forth in the claim.


A further search did not disclose any further prior art references pertinent to the instant independent claims that alleviate the deficiencies of the previously applied prior art references of record.  Therefore, instant independent claims 1 and 17 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725